ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Black Horse Group, LLC                       )      ASBCA No. 61075
                                             )
Under Contract No. W912DS-09-D-0004          )

APPEARANCE FOR THE APPELLANT:                       James E. Hughes, Esq.
                                                     Hancock Estabrook, LLP
                                                     Syracuse, NY

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Lorraine C. Lee, Esq.
                                                    Rita M. Fang, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, New York

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: JulylO, 2019



                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61075, Appeal of Black Horse
Group, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals